Citation Nr: 0209229	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 26, 1994, 
for the assignment of a 100 percent evaluation for service-
connected schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1986 to January 
1988.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
decision by the RO which denied the veteran's claim for an 
effective date earlier than April 26, 1994, for the 
assignment of a 100 percent evaluation for service-connected 
schizoaffective disorder.  The Board remanded the appeal to 
the RO for additional development in November 2000.  


FINDINGS OF FACT

1.  The veteran withdrew her appeal of a rating in excess of 
70 percent for her service-connected psychiatric disorder by 
letter received in November 1989.  

2.  By rating action in October 1994, the veteran was 
assigned a 100 percent schedular evaluation for her service-
connected schizoaffective disorder, effective from April 26, 
1994, the date of receipt of the claim for increase; this 
claim became final, there being no timely appeal therefrom.  

3.  In February 1999, the veteran requested an effective date 
for the assignment of a 100 percent schedular rating for 
service-connected schizoaffective disorder prior to April 26, 
1994.  


CONCLUSION OF LAW

An effective date earlier than April 26, 1994, for the 
assignment of a 100 percent schedular evaluation for service-
connected schizoaffective disorder is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 
5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in April 1988, service connection was 
established for schizoaffective disorder, and a 50 percent 
evaluation was assigned, effective from January 5, 1988, the 
day following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2).  

By rating action in October 1989, the RO, in addressing an 
appeal initiated by the appellant, implemented the hearing 
officer's decision to assign a 70 percent evaluation for the 
veteran's service-connected schizoaffective disorder.  The RO 
assigned an effective of January 5, 1988, the date of receipt 
of the veteran's original claim.  In a statement received in 
November 1989, the veteran indicated that she was "willing 
to accept the hearing decision on September 6, 1989, on 
increase from 50% to 70% VA compensation."  Two notes 
received from her representative in January and February 
1990, respectively, were to the effect that the veteran did 
not want to continue with her appeal of the issue for a 
rating in excess of 70 percent for her service-connected 
psychiatric disorder.  

A claim for an increased rating and a total disability rating 
was received from the veteran on April 26, 1994.  

By rating action in October 1994, the RO assigned a 100 
percent evaluation under the provisions of 38 C.F.R. 
§ 4.16(c), effective from April 26, 1994.  The RO found that 
the veteran's service-connected schizoaffective disorder did 
not warrant an evaluation in excess of 70 percent under the 
schedular rating criteria, but that she was precluded from 
gainful employment because of her only service-connected 
disability, schizoaffective disorder.  The veteran was 
notified of this decision by letter dated in November 1994, 
and did not appeal.  

In a letter received in February 1999, the veteran requested 
that VA review the record and determine if she was entitled 
to a "retroactive" award of a 100 percent evaluation for 
her service-connected schizoaffective disorder back to the 
date of her discharge from military service.  By rating 
action in January 1998 the RO denied the veteran's claim for 
an effective date earlier than April 26, 1994, for the 
assignment of a 100 percent evaluation for service-connected 
schizoaffective disorder.  The veteran perfected an appeal in 
August 1999.  The Board remanded the appeal to the RO for 
additional development in November 2000.  


VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
her claim for an earlier effective date for the assignment of 
a 100 percent evaluation for service-connected 
schizoaffective disorder.  

Analysis

In the instant case, the veteran seeks a retroactive 
effective date for the 100 percent evaluation assigned for 
her service-connected schizoaffective disorder by rating 
action in October 1994.  

The applicable criteria provide that a decision by the RO 
shall be final and binding on all field offices of the 
Department of Veterans Affairs as to conclusions based on the 
evidence on file at the time VA issues written notification 
of the decision.  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except where 
there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1994).  

The first question to be answered is whether rating action of 
October 1994 granting a 100 percent rating from April 26, 
1994 became final.  By letter dated in November 1994, the 
veteran was notified of the increase in her benefits and of 
the effective date.  She was also notified of her appellate 
rights.  Pursuant to 38 U.S.C. § 7105, an NOD initiates 
appellate review in the VA administrative adjudication 
process; the request for appellate review is completed by a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA.  38 U.S.C.A. § 7105(a) (West 1991); see Roy v. 
Brown, 5 Vet. App. 554, 555 (1993); 38 C.F.R. § 20.200 
(1994).  A review of the record reveals no notice of 
disagreement to the October 1994 rating action.  This 
decision therefore became final.  Moreover, there has been no 
allegation of clear and unmistakable error.

The veteran appears to be arguing that while she technically 
withdrew her appeal for an increased rating in the statement 
received from her in November 1989, the appeal pending at 
that time should not have become final.  She argues that she 
was discouraged from filing an appeal by her representative; 
and that if she had done so, an increased rating to 70 
percent would have been granted.  First, it should be noted 
that the evidence of record contains a withdrawal of the 
claim in question.  In a handwritten letter dated November 2, 
1989, the veteran identified herself and provided her Social 
Security number.  In pertinent part, the veteran stated, "I 
am writing to accept the hearing decision on Sept 6, 1989, an 
increase from 50% to 70% VA compensation."  The veteran 
printed her name and signed the document.  This letter 
constitutes a desire to withdraw her appeal.  

Any misinformation or discouragement by a representative or 
even for that matter by a government employee would not 
provide a basis for negating the veteran's request to 
withdraw her claim.  In this regard, there was no provision 
in the applicable law and regulation at the time in question 
(or even currently) which provided for negating a withdrawal 
of an appeal by a veteran.  It should also be noted that even 
advice of an erroneous nature given by a government employee 
cannot be used to estop the government from denying benefits.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In summary, 
there is simply no legal basis for ignoring the withdrawal of 
the veteran's claim in 1989.  

In summary, the RO assigned an effective date for a 100 
percent evaluation of April 26, 1994, the date of receipt of 
the veteran's request for an increased rating.  There was no 
appeal from this decision, and it became final.  
Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim lacks legal merit and 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than April 26, 1994, for the 
assignment of a 100 percent evaluation for service-connected 
schizoaffective disorder is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

